Exhibit 10.1
 

August 25, 2011 REVISED OFFER LETTER

 
 
Neal Fuller


Dear Neal,


This will confirm your recent discussions with John regarding our offer of
employment at SeaBright Insurance Company, a subsidiary of SeaBright Holdings,
Inc., (collectively, “SeaBright”).  We are offering the following terms and
conditions for your employment as a regular full time employee:


Title:
Senior Vice President, Chief Financial Officer and Assistant Secretary
   
Reporting To:
John Pasqualetto, Chairman and Chief Executive Officer
   
Proposed Date of Hire:
September 12, 2011
   
Compensation:
A base salary of approximately $14,583.34 per pay period which equates to an
annual salary of $350,000.00.  SeaBright currently has 24 pay periods in a year
(approximately the 15th and last day of each month).
 
Our salary program is one that emphasizes salary increases based on merit while
recognizing the value of the job to our companies.  SeaBright’s annual Merit
Review Program is conducted April 1st of each year.
   
Bonus:
65% annual bonus at target level, with a swing of 0% to 130% of your annual
salary earned as of December 31st of each year, based on the achievement of
SeaBright Holdings Inc. and SeaBright Insurance Company above or below target
levels and personal objectives that are set from time-to-time.
 
You must be employed in good standing by SeaBright Insurance Company at the time
of payment to be eligible.  The bonus payment will be at the sole discretion of
SeaBright and its Board of Directors.
   
Sign-on Bonus:
You will be paid a sign on bonus of $65,000, within thirty (30) days after your
first day of employment with SeaBright.  This bonus is subject to 100% recapture
should you not be employed at SeaBright or not be an employee in good standing
twelve (12) months from the bonus payment date.  This recapture provision will
not apply if SeaBright experiences a material change in control and, as a
result, your position is eliminated or your compensation package is
substantially reduced. 
   
Sign on Restricted Stock:
We will recommend to SeaBright’s Board of Directors the needed number of shares
that equals a $500,000 grant of SeaBright’s restricted stock to be awarded to
you in accordance with SeaBright’s attached Amended and Restated 2005 Long-Term
Equity Incentive Plan (the “Plan”).  Such grant is subject to approval by the
Compensation Committee of SeaBright’s Board at the next regularly scheduled
meeting following your date of hire.
 
The grant made in connection with your sign on is subject to our usual vesting
schedule, which is three year “cliff vesting.”  Upon the third anniversary of
the date of grant the restricted stock shall vest 100%.
 
Prior to vesting, restricted stock may not be sold, pledged, or transferred and
will be subject to other restrictions as more fully described in the Plan.

 
 
 

--------------------------------------------------------------------------------

 
 
2012 Fiscal Year –
Long-Term Equity Incentive Plan:
It is our intent, in connection with the 2012 fiscal year only, to guarantee
your minimum participation at a specified level in the Plan as set forth
below.  The participation will be subject to our usual proportionate
distribution between restricted stock and incentive stock options of three
shares of restricted stock for every one incentive stock option.  We will
utilize your base salary of $350,000 as the “Equivalent Value” to calculate the
actual number of shares of restricted stock and of the incentive stock options
to be granted.
     
Restricted Stock Guarantee:
 
Consistent with our intent stated above, for the 2012 fiscal year only, we will
recommend to SeaBright’s Board of Directors that you be granted   shares of
restricted stock, after the proportionate distribution between restricted stock
and incentive stock options of three shares of restricted stock for every one
incentive stock option (and otherwise in accordance with the Plan) is calculated
so that the grant of restricted stock and incentive stock options together
totals Equivalent Value.  Such grant is subject to approval by the Compensation
Committee of SeaBright’s Board.  It is anticipated that this grant will be made
in the first quarter of calendar year 2013.
 
You must be employed in good standing by SeaBright Insurance Company at the time
of this grant to be eligible.
     
Incentive Stock Options Guarantee:
 
We will recommend to SeaBright’s Board of Directors that you be granted
incentive stock options, after the proportionate distribution between restricted
stock and incentive stock options of three shares of restricted stock for every
one incentive stock option (and otherwise in accordance with the Plan) is
calculated so that the grant of restricted stock and incentive stock options
together totals Equivalent Value.  Such grant is subject to approval by the
Compensation Committee of SeaBright’s Board.  It is anticipated that this award
will be made in the first quarter of calendar year 2013.
 
These options will vest over 4 years from the date of grant according to the
following schedule:
 
First vest      (2014):    25%
Second vest  (2015):    50%
Third vest     (2016):    75%
Fourth vest    (2017):  100%
 
The exercise price of these options will be equal to the closing price of
SeaBright’s stock as listed on the NYSE on the date of the grant.
 
You must be employed in good standing by SeaBright Insurance Company at the time
of the grant to be eligible.
   
Taxes:
You acknowledge and agree that you (and not SeaBright) are responsible for your
own tax liability that may arise as a result of employment with SeaBright and
the transactions contemplated by this offer letter.
   
Severance Protection:
In the event you are terminated from SeaBright (other than for Cause as defined
below) due to elimination of position or a material change in control of
SeaBright during the first 12 months of your employment, you will be entitled to
100% of your annual base salary, payable from the date of termination for a
period of twelve (12) months thereafter.

 
 
2

--------------------------------------------------------------------------------

 
 

  Cause, as defined for purposes of this provision, means if you:  (1) are
inattentive to your lawful duties after at least one written notice has been
provided to you and you have failed to cure the same within a 30-day period
thereafter, (2) report to work under the influence of alcohol or illegal drugs,
or use illegal drugs (whether or not at the workplace), (3) engage in conduct
causing SeaBright public disgrace or disrepute or economic harm, (4) breach your
duty of loyalty to SeaBright or engage in any acts of dishonesty or fraud with
respect to SeaBright or any of its business relations, (5) are convicted of a
felony or any crime involving dishonesty, breach of trust, or physical or
emotional harm to any person (or enter a plea of guilty or nolo contendere with
respect thereto), (6) breach any material term of this offer letter, any
ancillary agreement or any agreement between you and SeaBright or  any of its
affiliates and such breach (if capable of cure) is not cured within thirty (30)
days following written notice thereof from SeaBright, (7) are insubordinate, (8)
engage in improper conduct toward any employee or agent of SeaBright or
SeaBright’s affiliates, or (9) are terminated for substandard performance.    
Insured Benefits:
You will be eligible to participate in SeaBright’s group medical, dental,
prescription, vision, life, and disability insurance programs the first of the
month coinciding or following your date of hire.
   
401(k) Plan:
All full time employees who meet the eligibility requirements are immediately
eligible to participate in the SeaBright Insurance Company 401(k)
Plan.  Enrollment will become effective as soon as administratively feasible
which typically means 1 to 2 pay periods.
 
SeaBright will make a matching contribution to your account in an amount equal
to 100% of the first 5% of your eligible compensation, contributed to the Plan
as pretax contributions.  You will be 100% vested in these contributions when
made.
   
Vacation:
An amount equal to four weeks vacation annually, plus floating holidays as
provided in SeaBright’s vacation policy and holiday schedule.  Your vacation
allowance will accrue based on your date of hire.
   
Confidentiality and Other Agreements:
You are required by the Board of Directors to sign SeaBright’s Confidentiality
Agreement, Code of Conduct-Senior Financial Employees, Conflict of Interest and
Code of Conduct Policy and the Policy on Insider Trading.
   
Compliance With Other Agreements:
 
It is understood that you have complied and will continue to fully comply with
any policies covering trade secrets, inventions, confidential information,
non-competition or solicitation from any former employer.
   
Background and
Reference Check:
This offer is contingent upon the completion of a satisfactory background and
reference check.  This shall be at the sole discretion of SeaBright and/or its
Board of Directors.
   
At-Will Employment:
Your employment at SeaBright is "at will" and may be terminated by either you or
SeaBright at any time with or without cause, with or without prior notice or
warning.
   
Employment Agreement:
This Offer of Employment contemplates the execution of a more formal employment
agreement between the parties over the next 12 months from date of hire.

 
 
3

--------------------------------------------------------------------------------

 
 
Proposal Expiration:
Terms of Proposed Employment will expire if no written acceptance is received by
close of business, 4:30 p.m. Pacific Daylight Time, on Friday, August 26, 2011.





Offered on behalf of SeaBright by:


 
/s/ Gene
Gerrard                                                                    8/25/11
Gene
Gerrard                                                                           
Date
AVP, Human Resources                                                      




Enclosures – Amended and Restated 2005 Long-Term Equity Incentive Plan,
Confidentiality Agreements, Mutual Non-Disclosure Agreement, Employment
Application, 2011 W4, Direct Deposit Form, I-9, Sign-on Bonus Agreement,
Non-Solicitation Agreement and Release for Background Check.



--------------------------------------------------------------------------------

 
Candidate Declaration
I have read and discussed the offer of employment as outlined in this letter.  I
understand the conditions of employment with SeaBright and I accept this offer.


/s/ Neal A. Fuller
 
8/25/11
Signature
 
Date



 

--------------------------------------------------------------------------------

 
If you accept SeaBright’s offer of employment as outlined in this letter, please
remember to sign one copy and return it to Human Resources in the self-addressed
envelope, along with a completed:


 
q
Confidentiality Agreement

 
q
Disclosure Authorization Form

 
q
I-9

 
q
W4

 
q
Direct Deposit Form (include a voided check)

 
q
Application

 
q
Mutual Non-Disclosure Agreement

 
q
Sign-on Bonus Agreement

 
q
Non-Solicitation Agreement



Upon receipt of this letter and accompanying forms, Human Resources will send
you a new hire package that contains information about SeaBright’s employment
practices and forms for enrollment in SeaBright’s insured benefits program.
 





 
Your Name (As You Would Like It To Appear on Your Business Card)

 
 
4